           Case 1:11-cv-07913-RA-SDA Document 283 Filed 09/24/20 Page 1 of 1


                                                                     USDC-SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC#:
 FRANK MAZZOCCHI,                                                    DATE FILED: 9-24-20

                              Plaintiff,
                                                                       11-CV-7913 (RA)
                         v.
                                                                     AMENDED ORDER
 WINDSOR OWNERS CORP., et al.,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         Following Defendants’ unopposed motion to extend the deadline to file its motion for summary

judgment, it is hereby ORDERED:

         Defendant shall file their motion for summary judgment no later than September 30, 2020.

Plaintiff’s opposition and any cross-motion shall be filed no later than October 21, 2020. Defendant's

reply shall be filed by November 4, 2020, unless Plaintiff files a cross motion, in which case Defendant's

reply and opposition shall be filed by November 9, 2020. If Plaintiff files a cross motion, Plaintiff's

reply shall be filed no later than November 23, 2020.

         The Clerk of Court is respectfully directed to strike the order at Dkt. 282.

SO ORDERED.

Dated:      September 24, 2020
            New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
